DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 9/10/21.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: none
Pending claims: 1-20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1-20 is directed to an abstract idea without significantly more.
Independent claims 1, 11, and 20 is directed to a server (claim 1), a method (claim 11) and a non-transitory, machine-readable storage medium (claim 20).  Therefore on its face, claims 1, 11, and 20 are directed to a statutory category of invention under Step 1 of the 2019 PEG.  However claims 1, 11, and 20 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) storing; (ii) configures, (iii) perform operations, (iv) accessing a security log of a property located at the property; (v) determining a pattern of activation and deactivation based on the security log; (vi) determining a rate for the property based on the pattern of activation and deactivation; and (vii) generating a rate that indicates the rate for the property under the broadest reasonable interpretation (BRI) covers methods of organizing human activity – fundamental economic principles or practices:  insurance but for the recitation of generic computers and generic computer components.
That is, other than reciting a server, a machine-readable medium, computer-executable instructions, at least one hardware processor, a security system, (claim 1), a security system, a rate graphical user interface (claim 11), and a non-transitory, machine-readable storage medium, computer-executable instructions, at least one processor, a security system, a rate graphical user interface (claim 20) nothing in the claim precludes the steps from being directed to organizing human activity – fundamental economic principles or practices:  insurance .  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computers, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular the claim recites the following additional elements of, a server, a machine-readable medium, computer-executable instructions, at least one hardware processor, a security system, (claim 1), a security system, a rate graphical user interface (claim 11), and a non-transitory, machine-readable storage medium, computer-executable instructions, at least one processor, a security system, a rate graphical user interface (claim 20).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a server, a machine-readable medium, computer-executable instructions, at least one hardware processor, a security system, (claim 1), a security system, a rate graphical user interface (claim 11), and a non-transitory, machine-readable storage medium, computer-executable instructions, at least one processor, a security system, a rate graphical user interface (claim 20)
The server, machine-readable medium, computer-executable instructions, at least one hardware processor, security system, (claim 1), security system, rate graphical user interface (claim 11), and non-transitory, machine-readable storage medium, computer-executable instructions, at least one processor, security system, rate graphical user interface (claim 20) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using, a server, a machine-readable medium, computer-executable instructions, at least one hardware processor, a security system, (claim 1), a security system, a rate graphical user interface (claim 11), and a non-transitory, machine-readable storage medium, computer-executable instructions, at least one processor, a security system, a rate graphical user interface (claim 20), storing; configures, perform operations, accessing a security log of a property located at the property; determining a pattern of activation and deactivation based on the security log; determining a rate for the property based on the pattern of activation and deactivation; and generating a rate that indicates the rate for the property, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-10 and 12-19 merely further explains the abstract idea.  
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-20 are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 1 of U.S. Patent No. 11,138,682. Although the claims at issue
are not identical, they are not patentably distinct from each other because they claim
patentably indistinct inventions and the claimed invention and the patent were
commonly owned.

Claim 1 of the Examined Application And Claim 1 of U.S. Patent No. 11,138,682
The two independent claims are substantially similar to one another. Both are directed to a method that involves steps for (i) storing computer-executable instructions; (ii) accessing property information; (iii) determining a pattern of activation and deactivation of the security system; (iv) determining a rate for the property; and (v) generating a rate graphical user interface that indicates the rate for the property. However, the 682 Patent does not explicitly claim a security log. At the very least it would have been obvious to an ordinarily skilled artisan to modify Claim 1 of the 682 Patent to arrive at Claim 1 of the examined application because, it is obvious to organize sensor data into a security log to more easily access sensor data.  Thus, the differences between claim 1 of the 682 Patent and claim 1 herein would have been obvious to an ordinarily skilled artisan at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694